Electronically Filed
                                                       Supreme Court
                                                       SCPW-11-0000733
                                                       14-OCT-2011
                                                       09:35 AM



                       NO. SCPW-11-0000733


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 RAYMOND GONSALVES, Petitioner,


                                 vs.


          DISTRICT CIRCUIT COURT OF THE FIRST CIRCUIT,

                  STATE OF HAWAI'I, Respondent.


                        ORIGINAL PROCEEDING

    (CASE NOS. 1DTI-06-012226, 1DTI-06-024476, 1DTI-06-119492,

 1DTI-06-120263, 1DTC-06-013780, 1DTI-07-036645, 1DTI-07-032679,

 1DTI-07-166063, 1DTI-07-166045, 1DTI-07-165292, 1DTI-07-177024,

       1DTI-07-118898, 1DTI-08-038923, and 1DTI-08-008347)


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Raymond Gonsalves'

petition for a writ of mandamus and the papers in support, it

appears that petitioner fails to demonstrate a clear and

indisputable right to relief.    Therefore, petitioner is not

entitled to mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or


obtain the requested action.).    Accordingly,


          IT IS HEREBY ORDERED that the clerk of appellate court


shall process the petition for writ of mandamus without payment


of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, October 14, 2011.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna




                                   2